PER CURIAM.
Eddie Raymond Sheppard challenges his sentence imposed for carrying a concealed firearm. He correctly contends that it was error for the trial court to assess eighteen additional sentencing points for possessing a firearm where the sole underlying crime was carrying a concealed firearm. See White v. State, 714 So.2d 440 (Fla.1998). The State concedes error. We reject the other sentencing issues presented by Sheppard.
Reversed and remanded for resentencing with a corrected scoresheet.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.